department of the treasury internal_revenue_service washington d c cc dom fs october uilc number release date internal_revenue_service national_office field_service_advice memorandum for assistant regional_counsel lc cc ser from assistant chief_counsel field service subject this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend s t u v w ww x xx y z state state date date date date date date date date date date date year year year year dollar_figurex1 dollar_figurex2 dollar_figurex3 dollar_figurex4 dollar_figurex5 dollar_figurex6 dollar_figurex7 dollar_figurex8 dollar_figurex9 issues whether the payment option granted in the asset purchase agreement between s and t should be treated as a valid option whether s’s change in treatment of the dollar_figurex1 payment in date from treatment as capitalized expense and amortized over years pursuant to sec_197 to treatment as a sec_1234 deduction in the year incurred is a change in method_of_accounting for which the permission of the commissioner is required conclusions given the facts that we have received we conclude that the agreement creates valid options however further factual development in this regard will be necessary if further factual development supports our conclusion with respect to issue s should have originally treated the dollar_figurex1 payment to terminate the payment option as an ordinary_income deduction pursuant to sec_1_1234-1 the change from classification of dollar_figurex1 payment in date from intangible goodwill to repurchase of an option involves an issue of timing and thus involves a change in method_of_accounting although s is changing from an impermissible to a permissible method_of_accounting such change still requires the commissioner’s consent facts in early year t which operated a in state concluded that its current facilities could no longer satisfy the needs of t’s board determined that a new facility was necessary accordingly the board began to explore the possibility of selling its current facilities ultimately on date t and s entered into an asset purchase agreement pursuant to the agreement t agreed to sell to s all of the assets of the contingent on s agreeing to construct and maintain a replacement facility s leased the old facility from t and assumed responsibility for its operations the parties closed the sales transaction on date s paid t dollar_figurex2 at closing which after certain adjustments resulted in t receiving dollar_figurex3 with respect to the old s agreed to pay rent real_estate_taxes insurance premiums utilities cost of repairs and maintenance the agreement contained additional covenants and provisions for example s agreed to retain all current employees and staff limit provide for on the board provide services grant t design approval of the new expend at least dollar_figurex4 for the construction of the new and allow t to designate eight of the nine members of the board on date s received a for the construction of the new facility s purchased real_property and began construction of a replacement the new opened on date pursuant to the asset purchase agreement t held options to repurchase the new facility from s specifically the agreement granted t the option to acquire the assets of the new beginning five years after the new commenced operations at a price representing the depreciated book_value it is significant to note that if t subsequently transferred the assets within five years of exercising the option t was obligated to pay to s any profit received upon the subsequent disposition of the assets section of the asset purchase agreement the agreement granted t a second option to purchase the assets of the new beginning years after the new commenced operations at a price representing the fair_market_value of the assets section of the asset purchase agreement by letter dated date t notified s of its intention to exercise its first option to purchase the assets of the replacement on date the parties however entered into a modification agreement pursuant to which s agreed to pay t dollar_figurex1 to terminate t’s options s originally reported the dollar_figurex1 payment on its year tax_return as a purchase of goodwill and amortized this amount over years pursuant to sec_197 s however subsequently filed an informal claim with respect to its year tax_year asserting that the payment was made to terminate an option and thus is deductible as an ordinary_expense pursuant to sec_1_1234-1 law issue you have requested our assistance regarding whether t held valid options to acquire the assets of the new to answer this question we must first determine when the original sale occurred if the sale occurred in year then sections of the asset purchase agreement dated date arguably provide t with call options to purchase the assets of the new if the sale of assets did not occur until then the dollar_figurex1 payment could potentially be viewed as a payment by s to acquire a residual_interest the issue turns on when the benefits_and_burdens_of_ownership passed from t to s some of the benefits and burdens that courts consider include whether and when legal_title was transferred how the parties treated the transaction whether the purported purchaser acquired any equity in the property whether the contract created a present obligation on the purchaser to make payments whether and when the right of possession was vested in the purchaser which party bore the risk of loss or damage to the property and which party received the opportunity for gain see 77_tc_1221 89_tc_986 and 108_tc_507 analysis based on the facts that we have received we conclude that several of the benefits_and_burdens_of_ownership appear to have shifted to s in year for example a review of the asset purchase agreement indicates that the risk of loss and opportunity for gain shifted to s in year s purchased the assets of the old and assumed responsibility for operating and maintaining both the old and new if the assets decreased in value or the proved to be unprofitable s bore the risk of loss there is nothing in the purchase agreement or other documents that we received that would indicate that t guaranteed s a specific return on its investment or a contribution of money in the event of revenue shortfalls moreover if the assets depreciated in value t was not obligated to purchase the assets from s t retained the right but not the obligation to purchase the assets of the new in addition as between t and s s received the opportunity for gain t could exercise its option to purchase the assets of the new at depreciated book_value beginning five years after the commenced operations however if within five years of exercising its option t subsequently transferred the new assets at a profit t was obligated to surrender the profits to s asset purchase agreement section if t chose to exercise the second option the option described in section of the agreement t was obligated to pay s fair_market_value for the assets another criterion is whether the contract created a present obligation on the purchaser to make payments here the asset agreement imposed present obligations on s to make payments for example the asset purchase agreement imposed on s the obligation to pay t dollar_figurex2 at closing in addition s was obligated under the agreement to spend at least dollar_figurex4 construct a new s was also obligated to pay the costs associated with operating and maintaining both the old and the new the next criterion is whether and when the right of possession was vested in the purchaser pursuant to the sales transaction s entered into an agreement on date to manage the old although it is unclear from the facts that we have been provided it appears that s took immediate possession of the old and operated it consistent with the terms of the various agreements if further factual development shows that the benefits_and_burdens_of_ownership of the facilities and assets shifted to s in year we would conclude that the asset purchase agreement gave rise to a sale in year with options to purchase the assets of the new in subsequent years we would further conclude that the dollar_figurex1 payment that s paid to t in year was paid to terminate the options as a result s should have originally treated the dollar_figurex1 payment as an ordinary deduction pursuant to sec_1_1234-1 issue law a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan is a change in method_of_accounting a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 a method_of_accounting for a particular item which is properly treated is established once it is on one tax_return sec_1 e ii a revrul_90_38 1990_1_cb_57 in contrast an item must be treated incorrectly for a minimum of two years before a method_of_accounting is established sec_1_446-1 revrul_90_38 1990_1_cb_57 891_f2d_1579 fed cir thus consistent but erroneous treatment of a material_item constitutes a method_of_accounting sec_1_446-1 examples - see also 292_f2d_225 3d cir cert_denied 368_us_898 356_f2d_975 6th cir cert_denied 385_us_822 the correction of a mathematical or posting error or errors in the computations of tax_liability does not constitute a method_of_accounting sec_1 e ii b likewise changes that affect lifetime income such as correction of items that are deducted as interest or salary but are in fact payment of dividends are not changes in method_of_accounting sec_1_446-1 if the accounting practice does not permanently affect the taxpayer's lifetime taxable_income but does or could change the tax_year in which the taxable_income is reported it involves timing and therefore is considered a method_of_accounting 743_f2d_781 11th cir where the correction of an erroneous treatment results in a change in accounting_method the requirements of sec_446 are applicable 88_tc_1069 a taxpayer which changes its method_of_accounting on the basis of which it keeps its books must prior to changing to a different method secure the consent of the commissioner sec_446 sec_1_446-1 consent must be secured regardless of whether the method a taxpayer is changing is proper or permitted sec_1_446-1 292_f2d_225 3d cir cert_denied 368_us_898 891_f2d_1579 fed cir correcting an error in the selection of accounting methods however is not exempted from the consent requirement 93_tc_500 a change in method_of_accounting occurs even when there is a change from an incorrect to a correct method_of_accounting analysis the treatment of the dollar_figurex1 payment as either a sec_197 intangible amortized over years or as a sec_1234 option payment deduction in year incurred affects the timing of the deduction over the life of s’s purchase s’s original treatment as a sec_197 intangible resulted in amortization of of the dollar_figurex1 in year presumably s used identical treatment in s now wants to treat the dollar_figurex1 payment as deductible in the year paid year pursuant to sec_1234 thus the taxpayer is changing the timing of the tax_year in which expenses and income are reported although not changing the lifetime income of the taxpayer accordingly s is changing a method_of_accounting because s is changing its method_of_accounting it must secure the consent of the commissioner to make its change s is attempting an unauthorized retroactive change from one method_of_accounting treatment as sec_197 intangible to another method treatment as sec_1234 option deductible when paid without securing the permission of the commissioner under the provisions of sec_446 and the regulations thereunder under the code and regulations the commissioner may deny such a change in method_of_accounting in addition consent is required when a taxpayer in a court_proceeding retroactively attempts to alter the manner in which he accounted for an item on his tax_return if the alteration constitutes a change in s’s method_of_accounting s cannot prevail if consent for the change has not been secured 75_tc_497 supplemented by 82_tc_122 citations omitted see also 101_tc_1 v and z issues whether the anti-churning_rules pursuant to sec_197 apply to the intangible assets s acquired from v whether the anti-churning_rules pursuant to sec_197 apply to the intangible assets s acquired from z conclusion given the facts that we have received we can not determine at this time if the anti-churning_rules will prevent s from deducting certain sec_197 intangible assets eg goodwill and going concern that were acquired from v further factual development is needed on this issue yes it appears that the anti-churning_rules prevent s from deducting the sec_197 intangible assets acquired from z the facts we received show that s held and used these intangibles assets during the tainted period as set out in sec_197 facts v based upon the facts we received as of date u a limited_partnership owned v also as of date both u and w a corporation were affiliates of ww w was a wholly owned subsidiary of s on date u sold the assets of v for dollar_figurex5 to w s allocated dollar_figurex6 of the purchase_price to intangible assets on its returns for the taxable_year s amortized the intangible assets under sec_197 and deducted approximately dollar_figurex7 as an amortization expense z based upon the facts we received on date s x and several formed a limited_partnership called y x was the general_partner and the limited_partnership interests were owned by certain s was the special limited_partner on date y became the owner and operator of a facility in state which had been owned and operated by xx an affiliate of s until date also on date y became involved with financing and building a replacement facility in state s contributed certain assets including the facility operating license and the use of the facility land building and equipment to y on date after the opening of the replacement facility s was responsible for selling the old facility building and land paying all costs associated with the sale and would receive the proceeds of the sale until these events occurred s was to retain the risk of ownership of the old building and equipment on date y entered into an asset purchase agreement with z an affiliate of s z would buy the general partner’s and the limited partners’ interests in the assets and assume all liabilities of the and its affiliates as of the closing date for dollar_figurex8 the asset purchase agreement provided for s’s interest in the property to continue uninterrupted the special limited_partner s received no proceeds from the transaction sec_1 of the agreement reads buyer and s acknowledge and agree that the entire purchase_price shall be distributed by seller to the partners of seller other than s its affiliates or successors in interest and s and buyer waive any claim to any part of the purchase_price in addition the buyer shall assume the assumed_liabilities sec_3 of the agreement reads buyer acknowledges that s an affiliate of buyer was the owner of the facility prior to its acquisition by seller and that at all times during seller’s ownership of the facility s has been the manager and operator thereof pursuant to the terms of the management agreement on its federal_income_tax return for the taxable_year ended date s amortized the intangible assets under sec_197 and deducted dollar_figurex9 as an amortization expense law sec_197 allows an amortization deduction for the capitalized costs of an amortizable sec_197 intangible the deduction is allowed on a straight-line basis over a 15-year period in general an amortizable sec_197 intangible is a sec_197 intangible ie goodwill going_concern_value workforce in place information base customer based supplier based covenants not to compete franchises trademarks trade names licenses patents and etc acquired after date or after date if a valid retroactive election has been made held in connection with the conduct_of_a_trade_or_business or an income- producing activity described in sec_212 which is not created by the taxpayer sec_197 sets forth anti-churning_rules to limit the application of sec_197 under the authority of sec_197 the regulations contain anti-churning_rules to prevent taxpayers from converting existing goodwill going_concern_value and other sec_197 intangibles for which a depreciation or amortization deduction would not have been available prior to the omnibus_budget_reconciliation_act_of_1993 into amortizable sec_197 intangibles pursuant to sec_197 and proposed treas reg the anti-churning_rules apply if the previously nonamortizable sec_197 intangible was acquired by a taxpayer after date or date if a valid retroactive election has been made and any one of the following applies i the taxpayer or related_person held or used the intangible asset or interest therein at any time during the transition_period i e between date and date ii the taxpayer acquired the intangible from a person that held the intangible at any time during the transition_period i e between date and date and as part of the transaction the user of the intangible does not change or iii the taxpayer grants the right to use the intangible to a person or a person related to that person that held or used the intangible at any time during the transition_period for purposes of the anti-churning_rules parties are related if they bear a relationship specified in sec_267 or sec_707 but with a percent threshold substituted for the percent threshold for those sections or the parties are engaged in trades_or_businesses under common_control within the meaning of sec_41 sec_197 in addition parties are considered related if the relationship exists either immediately before or after the acquisition of the intangible asset transferred sec_197 analysis v based upon the facts we received at this time we can not determine whether the anti-churning_rules under sec_197 would apply to the intangible assets acquired from the v acquisition further factual development is necessary to show what type of related_party affiliation u had with s in other words we do not know if s’s relationship with u meets the related_party percent threshold test as set out in sec_197 and ii additionally the facts do not indicate whether u actually held and used the subject intangible assets during the tainted period that began on date thus if it can be established that u met the percent test and also that u held and used the property during the tainted period we will conclude that s is not entitled to the sec_197 amortization deductions reported on its year tax_return for goodwill going concern and other intangibles not amortizable under prior_law see sec_197 the anti-churning_rules are designed to prevent related parties from taking advantage of the amortization provisions of sec_197 by converting nonamortizable intangibles under prior_law into amortizable intangibles without changing the ultimate user of the acquire assets z based upon the facts we received for purposes of the anti-churning_rules it appears that s held and used the intangible assets acquired in state during the tainted period date through date sec_3 of the purchase agreement in fact specifically notes that s was the manager and operator of these assets in z during this time frame this mere fact alone that s used and held the intangible asset during the tainted period prevents s from claiming an amortization expense on its tax_return for goodwill going concern and other intangibles not amortizable under prior_law the anti-churning_rules are designed to prevent taxpayers from taking advantage of the amortization provisions of sec_197 by converting nonamortizable intangibles under prior_law into amortizable intangibles without changing the ultimate user of the acquire assets case development hazards and other considerations if you have any further questions about this advice please contact this office at deborah a butler by harve m lewis chief passthroughs and special industries branch field service division
